Exhibit 10.1 SEPARATION AGREEMENT & MUTUAL RELEASE THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”), dated December 2, 2009 is made by and between Betawave Corporation (“Company”), a Delaware corporation maintaining its principal offices at 706 Mission St., 10th Floor, San Francisco, CA 94103, and Matt Freeman an individual residing at [omitted] ("Employee,” and, collectively with Company, the “Parties,” and each a “Party”). Whereas, Employee and Company are parties to that Employment Agreement, dated December 3, 2008; and Whereas, Employee’s employment with Company is terminated as of November 30, 2009 (the “Separation Date”); and Whereas, Employee will continue to serve on Company’s board of directors; and Whereas, the Parties wish to resolve any and all disputes arising out of Employee’s employment and the termination thereof and Company and Employee wish to release each other from any claims arising from or related to the employment relationship. NOW, THEREFORE, in consideration of the mutual promises made herein, Company and Employee hereby agree as follows: 1.Termination of Employment; Continuance of Service as Director. Employee and Company agree to terminate the employment relationship as of the Effective Date. Employee will continue to serve as a director on Company’s board of directors. 2.Accrued Salary and Vacation; Commissions; Expense Reimbursement.Company will pay Employee all accrued salary (including all salary deferred from August 15, 2009 through the Separation Date), all accrued and unused PTO benefits and all unpaid commissions earned through the Separation Date, if any, subject to standard payroll deductions, withholding taxes and other obligations. Employee understands that he is entitled to this payment regardless of whether or not he signs this Agreement. Employee agrees that, except as set forth below, he has submitted his final documented expense reimbursement statement reflecting all business expenses he incurred prior to and including the Separation Date, and acknowledges receipt of the full amount of reimbursement therefor; provided, however, that Employee may submit one final expense reimbursement statement, not to exceed $1,000, within one month of the Separation Date. 3.Separation Benefits.
